DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s amendments in response to the claim objections of the previous Office action are noted with appreciation.
Applicant’s arguments, see pages 8-10 of the amendment, filed 09/17/21, with respect to the rejection(s) of claim(s) 1, 15, and 18 under 35 USC 102 as being anticipated by US 5,867,976 to Ziegler et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ziegler under 35 USC 103 for claims 1 and 18 and their dependents and in view of Sarda for claims 15, 16, 17, and 22.
Claim Interpretation
Amended claim 15 contains the following limitation: “wherein the borescope plug base has a geometric shape that is symmetric about the major axis and symmetric about the minor axis and wherein the major axis and the minor axis are not equal”.  Because axes are imaginary lines and the claimed major and minor axes are not directly tied to the physical dimensions of the base, the axes could extend any length, regardless of the extent of the borescope plug base.  However, read in light of the specification, it is believed that the limitation is intended to mean --wherein the dimensions of the base along the major and minor axes are not equal--.  For the purposes of examination, the limitation will be treated as having this meaning.
Claim Objections
Claim 16 is objected to because of the following informalities:  in line 2, “arranged within on the first side” should be --arranged on the first side--, and in line 3, “a second first anti-rotation element” should be --a second anti-rotation element--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0195746 to Sarda.
Regarding claim 15, Sarda teaches a borescope plug (para. 1) comprising: a borescope plug base (14) having a first side (the lower side shown in Fig. 4) configured to support a shank (34) and a second side (the top side shown in Fig. 4) having a major axis and a minor axis passing through a center of the second side of the borescope plug base (see annotated Figure below), wherein the borescope plug base has a geometric shape that is symmetric about the major and minor axes, wherein the dimensions of the base along the major and minor axes are not equal (see annotated Figure below); a first mounting aperture formed in the second side (see annotated figure below); and a second mounting aperture formed in the second side (see annotated figure below), wherein the first and second mounting apertures are configured to each receive a fastener (72) to mount the borescope plug base to a case (40, see Fig. 4), and wherein the first mounting aperture is positioned an offset distance from the major axis (see annotated Figure below) and the first and second mounting apertures are not symmetric about the minor axis (see annotated figure below).

    PNG
    media_image1.png
    404
    523
    media_image1.png
    Greyscale

Annotated Fig. 3 of Sarda

Regarding claim 16, Sarda teaches the borescope plug of claim 15, further comprising a first anti-rotation element (78) arranged on the first side of the borescope plug base (Fig. 6), the first anti-rotation element configured to be received within a second anti-rotation element of a shank (111) that is installed to the borescope plug base (Fig. 6), wherein the first anti-rotation element is a pin (78).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0195746 to Sarda.  Sarda teaches the borescope plug of claim 15 (as set forth above), but fails to teach that the offset is 1/10 inch or less (0.254 cm or less) (claim 17), or that the borescope plug comprises only two mounting apertures (claim 22).
Regarding claim 17, Sarda teaches the claimed apertures being offset from the base centroid, but is silent regarding the dimensions of the base and therefore regarding the size of the offset.  However, because Sarda teaches the claimed base, the only difference between the invention of Sarda and that of the claims is a recitation of relative dimensions.  Further, it appears that the invention of Sarda would perform no differently than that of the claimed invention.  Therefore, the claimed base is not patentably distinct from the base of Sarda. MPEP 2144.04(II)(IV)(A), Gardner v. TEC Syst., Inc., 725F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 22, the claimed limitation “the borescope plug comprises only two mounting apertures”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re .

Claim(s) 1, 2, 3, 4, 6, 7, 10, 11, 12, 13, 14, 18, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,867,976 to Ziegler et al.
Regarding independent claim 1, Ziegler teaches a borescope plug comprising: a borescope plug base (58) having a first side configured to support a shank (36 and 38) and a second side having a centroid defined as the center of the borescope plug base (at the center of Fig. 5); a boss (56b) on the first side of the borescope plug (Fig. 2), the boss defining a circle (formed by the outer perimeter of 56b, see Fig. 2) projected onto the second side and centered on the centroid (at the center of Fig. 5); a first mounting aperture formed in the second side (see annotated figure below); and a second mounting aperture formed in the second side (see annotated figure below), wherein the first and second mounting apertures are configured to each receive a fastener (60, Fig. 2) to mount the borescope plug base to a case, and wherein an offset line drawn through the center of the first mounting aperture and through the center of the second mounting aperture does not pass through the centroid or does not include a point defined by the centroid (see annotated figure below).
Ziegler fails to teach that the offset line passes through the circle projected onto the borescope plug second side by the boss.
Because the boss is centered on the centroid of the borescope plug base and projects a circle onto the second side of the base, this circle can be said to represent a constant distance, or radius, from 

    PNG
    media_image2.png
    480
    471
    media_image2.png
    Greyscale

Regarding independent claim 18, Ziegler teaches a gas turbine engine (col. 2, ll. 60-62) comprising: a case (20) having a case aperture (20a); a borescope vane cluster (26) installed on an inner diameter of the case proximate the case aperture and having a borescope aperture (Fig. 2); and a borescope plug comprising: a base (58) fixedly attached to the case (Fig. 2) and having a first side and a second side, the second side having a centroid defined as the center of the borescope plug base (see annotated figure above); a boss (56b) on the first side of the borescope plug (Fig. 2), the boss defining a circle (formed by the outer perimeter of 56b, see Fig. 2) projected onto the second side and centered on the centroid (at the center of Fig. 5); a first mounting aperture formed in the second side (see annotated figure above); and a second mounting aperture formed in the second side (see annotated figure above); wherein the first and second mounting apertures are configured to each receive a fastener (60) to mount the borescope plug base to the case (Fig. 2), and wherein an offset line drawn through the center of the first mounting aperture and through the center of the second mounting aperture does not pass through the centroid or does not include a point defined by the centroid (see annotated figure above).  Regarding the limitation that the offset line passes through the circle projected onto the borescope plug second side by the boss, see the rejection of claim 1 above.
Regarding dependent claim 2, Ziegler teaches the borescope plug of claim 1 (as set forth above), wherein the borescope plug base is at least one of square shaped, rectangular shaped, circular shaped, triangular shaped, and polygon shaped (Fig. 5).
Regarding dependent claim 3, Ziegler teaches the borescope plug of claim 1 (as set forth above), wherein the offset line has an offset from the centroid being a shortest distance between the offset line and the centroid (see annotated figure above).
Regarding dependent claim 4 Ziegler teaches the borescope plug of claim 3 (as set forth above), but fails to teach that the offset is 1/10 inch or less (0.254 cm or less).
Ziegler teaches the claimed apertures being offset from the base centroid, but is silent regarding the dimensions of the base and therefore regarding the size of the offset.  However, because Ziegler teaches the claimed base, the only difference between the invention of Ziegler and that of the claims is a recitation of relative dimensions.  Further, it appears that the invention of Ziegler would perform no differently than that of the claimed invention.  Therefore, the claimed base is not patentably distinct from the base of Ziegler. MPEP 2144.04(II)(IV)(A), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding dependent claim 6, Ziegler teaches the borescope plug of claim 5 (as set forth above), wherein the boss defines a base cavity (which receives head 56a, see Fig. 2).
Regarding dependent claim 7, Ziegler teaches the borescope plug of claim 6 (as set forth above), further comprising a first anti-rotation element (o-ring 54a, see col. 7, ll. 54-62) arranged within the base cavity (Fig. 2), the first anti-rotation element configured to be received within a second first anti-rotation element (56b) of a shank that is installed to the borescope plug base (Fig. 2).
Regarding dependent claim 9, Ziegler teaches the borescope plug of claim 5 (as set forth above), wherein the boss is aligned with the centroid (Fig. 2, 5).
Regarding dependent claim 10, Ziegler teaches the borescope plug of claim 5 (as set forth above), further comprising a shank (36 and 38) extending from the boss (Fig. 2).
Regarding dependent claim 11, Ziegler teaches the borescope plug of claim 10 (as set forth above), wherein the shank is integrally formed with the boss (col. 7, ll. 54-62, Fig. 2).
Regarding dependent claim 12, Ziegler teaches the borescope plug of claim 10 (as set forth above), wherein the shank includes a base engagement element (56a) at a first end of the shank and a plug member (36) located at a second end of the shank (Fig. 2), the plug member configured to plug a borescope aperture in a borescope vane cluster (Fig. 2), wherein the base engagement element fits 
Regarding dependent claim 13, Ziegler teaches the borescope plug of claim 12 (as set forth above), further comprising: a first anti-rotation element (54a, see col. 7, ll. 54-62) arranged within a base cavity of the borescope plug base (Fig. 2); and a second anti-rotation element (the flange housing o-ring 54a) arranged as part of the base engagement element (Fig. 2), wherein the first anti-rotation element is configured to be received within the second anti-rotation element (Fig. 2).
Regarding dependent claim 14, Ziegler teaches the borescope plug of claim 12 (as set forth above), wherein the first anti-rotation element is positioned within the base cavity relative to the shank such that the position of the first anti-rotation element is aligned with an outer surface or an outer radius of the shank (as shown in Fig. 2 wherein o-ring 54a, the first anti-rotation element, is aligned concentrically with the outer radius of sleeve 38 and plug 36, which form the shank).
Regarding dependent claim 19, Ziegler teaches the borescope plug of claim 18 (as set forth above), further comprising: a boss (56b) formed on the first side of the base (Fig. 2); and a shank (36, 38) extending from the boss (Fig. 2), wherein the shank includes a base engagement element (56a) at a first end of the shank (Fig. 2) and a plug member (36) located at a second end of the shank (Fig. 2), the plug member configured to plug a borescope aperture in a borescope vane cluster (Fig. 2), wherein the base engagement element fits within a base cavity (Fig. 2) such that the base moveably retains the base engagement element and wherein the base engagement element can move within the base cavity (col. 7, ll. 27-30).
Regarding claim 21, Ziegler teaches the borescope plug of claim 1 (as set forth above), but fails to teach that the plug base comprises only two mounting apertures.  The claimed limitation “the borescope plug comprises only two mounting apertures”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or .

Claim 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,867,976 to Ziegler et al in view of US 3,936,217 to Travaglini et al.
Regarding dependent claims 8 and 20, Ziegler teaches the borescope plug of claims 7 and 19 (as set forth above), further comprising: a first anti-rotation element arranged within the base cavity; and a second anti-rotation element arranged as part of the base engagement element, wherein the first anti-rotation element is a pin and is configured to be received within the second anti-rotation element.
Travaglini teaches a plug for an inspection port within a turbine (abstract) which comprises a an anti-rotation element in the form of a pin (42) which is received within a second anti-rotation element (48) which is formed as part of a base engagement structure (the base of 24).
Travaglini teaches that the pins serve to lock the base of the plug in place (col. 3, ll. 36-37).  Because Ziegler recognizes the benefit of preventing unwanted movement of the plug (col. 7, ll. 54-65), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plug of Ziegler by using an anti-rotation device in the form of a pin, as taught by Travaglini for the purpose of preventing unwanted movement of the plug (Ziegler col. 7, ll. 54-65, Travaglini col. 3, ll. 36-37).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ADAM W BROWN/Examiner, Art Unit 3745 

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745